SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): February 13, 2015 Civeo Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1-36246 (Commission File Number) 46-3831207 (I.R.S. Employer Identification No.) Three AllenCenter 333 Clay Street, Suite 4980 Houston, Texas77002 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (713) 510-2400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 13, 2015, Civeo Corporation (the “Company”) publicly announced that it will hold its first Annual Meeting of Stockholders as an independent publicly traded company on May 14, 2015. Additional details regarding the annual meeting will be announced in due course. The Company’s bylaws provide the manner in which stockholders may propose business (other than items brought under Rule 14a-8 under the Securities Exchange Act of 1934) and director nominations to be brought before the annual meeting. In order for an item to be properly brought before the meeting by a stockholder, the stockholder must be a holder of record at the time of the giving of notice, must be entitled to vote at the annual meeting and must comply with the advance notice and other procedures set forth in the bylaws. In addition to the other requirements set forth in the bylaws, the item to be brought before the meeting must be a proper subject for stockholder action, and the stockholder must have given timely advance written notice of the item. For notice to be timely, it must be delivered to the Company’s Corporate Secretary at the principal executive offices of the Company not later than the close of business on February 23, 2015. The notice must set forth the information required by the provisions of the Company’s bylaws dealing with stockholder proposals and nominations of directors, as applicable. All notices should be directed to the Corporate Secretary, Civeo Corporation, Three Allen Center, 333 Clay Street, Suite 4980, Houston, Texas 77002. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 13, 2015 CIVEO CORPORATION By: /s/ Bradley J. Dodson Name: Bradley J. Dodson Title: President and Chief Executive Officer
